Title: To George Washington from Major General Israel Putnam, 27 May 1776
From: Putnam, Israel
To: Washington, George



Dear General.
Head-Quarters. N. York. May 27th 1776

Nothing material has happened since I last wrote You. the Articles General Schyler wrote for are all forwarded they went from this last Saturday in a Vessel bound to Albany. Lord Sterling

Colo. Putnam & one Officer from the train went from this up the North River Yesterday—I could not think it prudent to send Colo. Knox as he was much wanted here—the Lead General Schuyler wrote for was not to be had—have wrote General Ward for the following Articles which were taken in the last prize. Viz.

          
            Sand Bags
            10,000
            
          
          
            Mantalets of cur’d Hides
            100
            
          
          
            Broad Axes
            100
            
          
          
            Hand Hammers
            50
            
          
          
            Hand Hatche[t]s
            500
            
          
          
            Felling Axes
            300
            
          
          
            Hand Bills
            500
            
          
          
            Spades
            1000
            
          
          
            Shovels
            500
            
          
          
            Powder
            25
            Tonns
          
          
            one half the spikes & Nails
            
            
          
          
            The whole of the Carpenters Tools
            
            
          
        
All the Carbines—compleat—& Two Tonns of lead out of the old Stock, Capt. Putnam I have sent on Express to forward the above Articles wt. all possible Dispatch—my proceedings in this matter I hope may be approv’d of by your Excellency—as I tho’t absolutely necessary for the good of the Service.
Last night an express from Cannada—with a lett⟨r⟩ from Genl Schuyler dated Fort George May 21st—which mentions he had forwarded on all the Provisions then on hand, a letter from General Thompson Dated Chamble 14th May—says matters are in a very confused state—he mentions Colo. Greatons & part of Colo. Bonds Reg’ts had gone forward, Colo. Patterson’s at Montreal—Colo. Poors at Ticonderoga waiting for Provisions—he expected to go down the Sorrel & join General Thomas that Evening.
These letters I should forward you—but expect your Exclly in town this day or tomorrow, have detained the Express till your Arrival. I am with Esteem & Respect Your Excellency’s Most Obed. & Very Hume Servt

Israel Putnam

